Title: Philip Hancock to the American Commissioners, [after 2 September 1778]
From: Hancock, Philip
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


On the supposition that these memoranda were written on the same day, we are publishing together the petition of Philip Hancock to the American Commissioners and the version Franklin rewrote for him in clear, forceful English. Franklin, like Georges Grand, was moved by the plight of this man of good will and his commitment to the Americans imprisoned in England.
 
I.
[after September 2, 1778]
The Reason of my Addresing His Excellance and you Honnourd Sirs Is to Inform you that Being an Inhabatant of Plymouth Dock ware a great many of the Subects of the United States are In Prisond And Being Convinced of the Rectude of the Conduct of the Ammericans In Revfuten the Iniquetas Accounts of the British Ministrey was willing to Contrubet My Mite According to my Privet Station in Life to Promote that glourse Cause they was Engaged in. I therefore Shall give your Honnours a small Spaceman [specimen] of what I have Done not Being able to give your Honnours a Perfect Account not haveing any Books hear To Refore to only what I Can at Present Recllect.
When I sett out from home it was fare from my Intention to ask any favours from his Exellency or you, But to settle some Plan for the Relife of the Unhappey Suffers that for the feauter might fall in my way on that Account Sirs By the advice of many friends to the Cause was the Reason of my Jurney to Parris.
But Being So Unlucky to Relese an Ungrateffull Villin has Been the Cause of Laying me under the Imbrasment of Beging the asistance of His Exellency and you to Enable me to Return home. I hope Therefore That His Excellency and you will take My Cause In to You Conserdation and any Favour Received will meet with the most gratefulst Return from Your most Obligd and Obedient Servant
Philip Hancock
To his Excellency Benj. Franklin and the Honourable Commisonrss of the United States of Ammerica.
 
II.
Gentlemen,
[after September 2, 1778]
I beg leave to inform you, that being an Inhabitant of Plymouth Dock, where a great many of the Subjects of the United States are imprison’d, and being convinc’d of the Rectitude of the American Cause, and compassionating the Sufferings of those in Confinement, I was willing to contribute my Mite to their Relief, and to assist them in escaping to serve that just Cause, which I did according to my Ability at first, but was thereby gradually brought on to do more than I could afford, of which I give you herewith a sketch from Memory, having when I set out from home no Intention of asking the Favour of anything in Return. My Purpose was, at the Request of some Friends to the Cause, to make a short Trip to Paris, to concert with you some Method of assisting the Prisoners, (as we durst not write upon the Subject,) and of providing for the Expence which was become too heavy to be continued by private Persons. I am ready to give your Honours all the Information I can respecting the Matter; and I offer my Service to execute any Orders you may think fit to give me, in behalf of the Prisoners. But having the Misfortune to be accompanied into Holland by an ungrateful Villain, whom I had reliev’d, and who after plundering me left me sick there, I have not wherewith left to pay my Expences back without your kind Assistance. Be pleased, Gentlemen, to consider this, from Your most obedient humble Servant
To the honourable the Commissioners of the United States of America.
 
Notation in Franklin’s hand: Draft of Memoire for Mr. Hancock
